A SIXTH request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.
	 Claims 1, 4-11, and 52-86 are currently pending and are currently under examination.
Benefit of priority is to July 1, 2011.


Maintenance of Rejections:
Claims 1, 4-11, and 52-86 are again rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In In re Wands (858 F2d, 731, 737, 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the issue of enablement in molecular biology was considered.  It was held that the following factors should be considered to determine whether the claimed invention would require of the skilled artisan undue experimentation:

	The specification teaches in Example 4 at page 24-25 that CHO cells cultured in serum-free defined perfusion medium comprising 5 mM Asn experienced a reduction in cell growth and an improved productivity of recombinantly-produced antibody while CHO cells cultured in serum-free defined perfusion medium comprising 17.3 mM Asn (control) experienced continued growth. It is concluded that maintaining the Asn levels at 5 mM in the serum-free medium results in cell growth arrest and stimulated antibody productivity.
	5) State of the prior art: The prior art does not recognize this phenomenon. 
	 Taupier et al. (USP 4816401) teach serum free medium MAT/P comprising less than 1mM Asn (Table I) and this medium maintained growth in a variety of cell lines Table II).
Darfler (USP 5045468) teach serum free medium C-12 comprising 19 mg/l (<1 mM) Asn supports rapid growth of cells (Ex. 2).
Wille (USP 5795781) teach serum free medium HECK-109 comprising Asn at 13.2 mg/ml (0.1 mM) increased growth in human keratinocytes (Table II, III, IV). See also Wille (USP 7037721) for the teachings of HECK-110 serum free media comprising 0.1 mM Asn increased growth of human keratinocytes.
Ham et al. (USP 5324656) teach serum free MCDB 120 or MCDB 131 medium comprising 0.1 mM Asn (Table I) is used for the growth of HMSC (abstract).
Seewoster et al. (IDS; 1995; Influence of targeted asparagine starvation on extra-and intracellular amino acid pools of cultivated Chinese hamster ovary cells. Applied 
Drapeau et al. (IDS; WO 2006/026445) teach the method claimed except for the induction of cell growth arrest. Drapeau et al. teach serum free Medium 1 having 4.76 mM Asn, Medium 2 having 0.5 mM Asn, and Medium 3 having 1.16 mM Asn (Table 1, page 45) increased cell growth and a shift in temperature from 37 to 31oC resulted in an unexpected high cell growth (page 46 and Figs 1 and 2).
	Rodriguez et al. (IDS; 2010; High productivity of human recombinant beta-interferon from low-temperature perfusion culture. J. Biotechnol.150: 509-518) will also be made of record because they teach CHO cells grown in CHO-SFM serum free medium (page 510, bridging left and right col) via perfusion (right col., para. 1) and shifting the temperature from 37 to 32oC, which growth of CHO cells is shown in Fig. 5. While the amount of Asn in CHO-SFM is not readily available (other ingredients are found), due to the abundance of cited art in which serum-free medium is taught and the Asn concentration is generally less than 1 mM, if it more likely than not that the CHO-SFM also has low concentrations of Asn or lacks Asn altogether.  In further review of the literature, Zhang et al. (2013; Rational development of serum-free medium and fed-batch process for a GS-CHO cell line expressing recombinant antibody. Cytotechnology. 65: 363-378) teaches that CHO SFM does not comprise Asn.
Tsao et al. (US 2008/0206819) culture CHO cells in serum-free medium (page 8, [0067]) comprising less than 1 mM asparagine (Table 1) via perfusion. When the CHO cells reached a concentration of 0.5 to 5 x 106 cells/ ml, Tsao et al. shifted the oC  to 27-35oC which increased the cell concentration to 40-60 x 106 cells/ml(page 9, [0075]).
Desai et al. (US 2019/0292513) teach to perfuse (page 12, [0121]+) bacterial cells with serum free culture medium that comprises Asn between 5 mM and 50 mM and having no Asn (page 8, [0089], [0090]). The cell growth was 2.5 fold+ higher than batch fed cells (page 12, [0127]+).  Desai et al. conclude that Asn is not essential for cell growth (page 16, [0156}).
Epstein et al. (USP 7,598,083) teach culturing eukaryotic cells in chemically defined (that is, serum free) medium comprising 0.3 – 1.9 mM Asn (Col. 2)  via perfusion which sustains high cell growth and viability (Ex. 1).  Epstein et al. prevented excessive cell density in the bioreactor by removal of biomass from the bioreactor (Ex. 1).   
Taken in total, the prior art does not recognize the conclusion that maintaining the Asn levels at 5 mM or less in the serum-free medium results in cell growth arrest or reduced cell proliferation. Nor does the perfusion of the cells, or the shift in temperature of the cells, result in growth arrest or reduced cell proliferation. Therefore, the instantly claimed invention is not enabled because those skilled in this art do not recognize the possibility that Asn reduction or starvation will induce cell growth arrest.
	6) Relative skill of those in the art: Those working in this art are highly skilled.
	7) Predictability or unpredictability of the art: The art predictably recognizes that reduction of Asn in serum-free culture medium or the Asn starvation of cells results in an increase in cell growth.
	8) Breadth of the claims: The claims are not particularly broad.


	Applicants again discuss the Declaration under CFR 1.132 in which Dr. Jian Wu discusses the differences in batch, fed-batch, and perfusion methods of cell culture techniques. The Wu Declaration was discussed in the previous Office Action.
	Applicants urge that instead of relying on the actual experimental data disclosed in the specification at Example 4 and in Figures 4A-C, the Examiner has relied on references that are drastically different.  In response, reference to Example 4 is the basis for this rejection. Indeed, Batch and Fed-Batch experiments show that perfusion with medium comprising 17.3 mM or 5 mM Asn did not alter cell growth or arrest. At Day 7+, these Batch and Fed Batch CHO cells were not different. Batch CHO cells cultured in 10 mM or 5 mM Asn tracked VCD Day 0 through Day 8, five days after the perfusion experiment had begun.  
	Khetan etal. (IDS; 2010; Control of misincorporation of serine for asparagine during antibody production using CHO cells Biotechnology and Bioengineering. 107(1): 116-123) show in Figure 2 that an culture medium Asn decreases from 3 mM to 0 from Batch Days 0 to 6, the viable cell density increases through Day 8. In Figure 3, the reduction of Asn from 5 mM, 3 mM, and about 1mM to 1 mM, 0 mM, and 0 mM respectively, is correlated with increases in VCD. While Khetan et al. do not perfuse the cultures, the reduction of Asn below 5mM is correlated with increased cell growth/proliferation/VCD.
	Applicants have provided the Declaration of Sean Cole and Dr. Wong. 
5 cells/ ml at Day 14.  
After 14 days the cultures comprising the 5 mM Asn having a greater packed cell volume (PCV) than the cultures having 17.3 mM Asn. Mr. Cole concludes that these experiments demonstrate that perfusion medium having 5 mM or less Asn is able to control cell growth and induce growth arrest. 
	The Examine is focused on the PVC of the 5mM Asn via the 17.3 mM Asn cell cultures because the VCD at Day 14 and the PVC at Day 14 seem incongruent.
	The Declaration of Dr. Wong also provides data for only perfusion medium having less than 5 mM Asn (and 2.5 mM Asn). Dr. Wong concludes that the asparagine limitation can effectively control cell growth and induced growth arrest. 
	The figures provided by Wong are reminiscent of Cole Fig. 1A and instant Figure 4A wherein the Batch medium comprises 10 mM Asn. The standard deviations between the 2.5 mM Asn and 5 mM Asn medium are overlapping and the “plateau” doesn’t occur until after Day 10 (Figure 1A) or Day 12 (Figure 2A) of culturing the cells in the aforementioned medium.

	It is highly unusual for an application to be pending for nearly 10 years and having undergone six Request for Continued Examinations (RCEs). As noted throughout prosecution, the Examiner has consulted with other Primary Examiners and 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/KAREN COCHRANE CARLSON/
Primary Examiner, Art Unit 1656